 In the Matter of J. EDWARDS & Co.andUNITED SHOE WORKERS OFAMERICA, LOCAL 127, C. I. O.Case No. R-1636.-Decided February 6, 1940Shoe Manufacturing Industry-Investiigation, of Representatives:controversyconcerning representation of employees:rival organizations-Contract:closed-shop, no bar to determination of representatives where doubtexists as tomajority status of contracting union and where notice of representation claimis given to company by rival union prior to date of execution of contract-UnitAppropriate for Collective Bargaining:all employees,excluding superintendents,foremen, final inspectors,officehelp,salesmen,watchmen,shippers,main-tenancemen,and employees in finished-shoe stockroom ; stipulation asto-Election OrderedMr. Joseph F. Castiello,for the Board.Mr. Philip Dorfman,of Philadelphia, Pa., for the United.Mr. Benjamin R. Simons,of Philadelphia, Pa., for the Boot andShoe Workers.Mr. Owen B. Rhoads,of Philadelphia, Pa., for the Company.MissEdna Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 17, 1939, United Shoe Workers of America, Local127, herein called the United, filed With the Regional Director forthe Fourth Region (Philadelphia, Pennsylvania) a petition alleging.that a question affecting commerce had arisen concerning the repre-sentation of employees of J. Edwards & Co., Philadelphia, Pennsyl-vania, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On November 6, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropri-ate hearing upon due notice.20 N. L. R. B., No. 20.244 J.EDWARDS& C'OMPANY245On November 10, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe United.Pursuant to the notice, a hearing was held on November20, 21, 22, and 24, 1939, at .Philadelphia, Pennsylvania, before Ed-ward G. Smith, the Trial Examiner duly designated by the Board.The Board, the Company, the United, and Boot and Shoe Workers'Union, Local 141, affiliated With the American Federation of Labor,herein called the Boot and Shoe Workers, a labor organizationclaiming to represent the employees directly affectedby theinvestigation,' Were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.The Board has reviewed the rulings madeby the Trial Examiner during the course of the hearing on motionsand on objections to the admission of evidence and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF TFIE COMPANYThe Company is a Pennsylvania corporation engaged in the manu-facture of children's shoes.Its plant and office are located in Phila-delphia,Pennsylvania.The principal raw materials used by theCompany in its manufacturing operations are leather and findings,approximately 70 per cent of which were secured by the Companyin 1938 from points outside Pennsylvania. In 1938 more than 86per cent of the Company's manufactured products, valued at$1,214,361, were shipped to points outside Pennsylvania.11.THE ORGANIZATIONS INVOLVEDUnited, Shoe Workers of America, Local 127, is a labor organiza-tion affiliated with the Congress of Industrial Organization' S.2 It.admits to membership employees of the Company.Boot and Shoe Workers' Union, Local 141, is a labor organizationaffiliated with the American Federation of Labor. It admits tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 14, 1937, the Regional Director conducted a consent elec-tion in an agreed unit of the employees of the Company to determine'Although theBoot and ShoeWorkers was notserved with notice of the hearing, itappeared,waived formal notice, and participated therein,as noted above.21ncorrectly designated Committee for Industrial Organizations in the record.283031-41-vol. 20-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether or not the employees desired to be represented by the United.The United received a majority of the votes cast.Thereafter, theUnited and the Company entered into a closed-shop agreement effec-tive for a term of 1 year. On June 1, 1938, they executed a newclosed-shop agreement.On March 29, 1939, pursuant to the contract, the United wrote aletter to the Company stating that it desired a conference on April 1regarding changes in the contract.On the same day the Boot andShoe Workers wrote a letter to the Company claiming to representamajority of its employees and asking fora bargaining contract.The record indicates that this was the first time the Boot and ShoeWorkers had ever approached the Company regarding bargainingrights.Both of these letters were received by the Company onMarch 30.On that date A. Zoelly, president of the Company, re-plied to the Boot and Shoe Workers, stating that because of theexisting contract with the United, the Company could not negotiatewith the Boot and Shoe Workers unless it presented proof that itrepresented a majority of the employees.On March 31, Zoelly, asthe contract permitted, wrote to the United giving notice of theCompany's intention to terminate the contract on May 1.He in-formed the United that he was unable to attend a conference onApril 1 and that he preferred the conference to be postponed untilthe early part of the week of April 3.The Boot and Shoe Workerssent a letter to the Company on March 31, claiming that it had pledgecards from a majority of the employees and demanding a conferenceto demonstrate this fact.Subsequently, by means of telephone con-versations and a further exchange of letters, the Company arrangedtomeet with the Boot and Shoe Workers on April 3 and with theUnited on April 4.At no time during this period did the Companyadvise the United of the rival claim of the Boot and Shoe Workers.On April '3 representatives and several employee members of theBoot and Shoe Workers met with Zoelly, Arnold Bartschi, companysuperintendent, Roland Morris, head of the-pay-roll department, andOwen B. Rhoads, counsel for the Company. The union submittedto the Company approximately 349 signed pledge cards.Each card.set forth that the signer no longer desired to be represented by theUnited or to have United clues deducted from his wages, and thathe desired to be represented by the Boot and Shoe Workers. Super-intendent Bartschi testified that these cards were checked againstthe Company's pay roll, which then contained the names of approxi-niately 480 employees, and that the signatures were compared withthose on the weekly pay-roll slips of all the employees.He testifiedfurther that this comparison was made by Morris with the assistanceof the other company representatives present, counsel for the Bootand Shoe Workers, and the employees in attendance.According J.EDWARDS & COMPANY247to Bartschi's testimony, the check was completed in from 1 to 2hours and revealed that the Boot and Shoe Workers had cards fromapproximately 342 of the 480 employees.The Boot and Shoe Work-ers then asked the Company to execute a proposed bargaining agree-ment.This instrument contained no clause recognizing the union asexclusive bargaining agent of the employees but provided for aclosed shop. It also provided that it was to be effective from May 1,1939, to May 1. 1942.Bartschi testified that he and other companyrepresentatives examined the agreement at the same conference, atfirst refused to sign it because of the existing contract with theUnited, but finally executed it forthwith under threat of strike bythe Boot and Shoe Workers.3The Boot and Shoe Workers pledge cards, along with the pay rolland pay-roll slips, have not been offered in evidence, nor are thedates of the signing of the cards revealed in the record.On April 4 the United met with the Company and requested nego-tiations for a new contract.A company representative then apprised.the United of the majority claim of the Boot and Shoe Workers andof the 3-year contract which had just been executed, and the confer-ence terminated.4The Company executed the agreement with the Boot and ShoeWorkers at a time when it had notice that the United was assertinga rival claim to exclusive representation.Moreover, in view of thefacts that the pledge cards relied upon by the'Boot and Shoe Work'ers are not in evidence, the dates of their alleged signing are notestablished, and the United had a; valid closed-shop contract in effecton the date of the execution of the contract with the Boot andShoeWorkers, it cannot be said that majority designation of theBoot and Shoe Workers at such time has been clearly proved.Underthese circumstances the Boot and Shoe Workers' agreement does notconstitute a bar to the instant proceeding.5We find that a question has arisen concerning the representationof employees of the Company.There is some indication in the record that the contract was not formally executeduntil the morning ofApril 4.before the Company's conference with the United.For thepurposes of this Decision we shall regard it as having been executed on April 3, in accord-ance with Bartscbi's testimony.4We do not find it necessary to discuss the evidence relied upon by the United to showthat the Company executed the contract with the Boot and Shoe Workers and committedother acts to forestall the United.Charges filed by the United were dismissed by theBoard.During their pendency the Boot and Shoe Workers offered to submit to a consentelection providedthat itwas held immediately and the victorious union would operateunder the contract already entered into by the Boot and Shoe Workers.The Unitedrefused to accept these terms.Obviously,such refusal does not impugn its good faithin now seeking a Board-directed election.fiHatter of Colonie Fibre Company,Inc.andCohoes Knit Goods Workers Union, etc,9 N. L. R.B. 658;Matterof MaloneBronze PowderWorks,Inc., etc.andAluminum andBronze Powder Workers Union,etc.,19 N.L. R. B. 449,and cases cited. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing all the parties stipulated that all the employees ofthe- Company, excluding 'superintendents, foremen, final inspectors,office help, salesmen, watchmen, shippers, maintenance men, and em-ployees in the finished-shoe stockroom, constitute a unit appropriatefor the purposes of collective bargaining.We find no reason to alterthe agreed unit.We find that all the employees of the Company, excluding super-intendents, foremen, final inspectors, office help, salesmen, watchmen,shippers, maintenance men, and employees in the finished-shoe stock-room, constitute a unit appropriate for the purposes of collective bar-gaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETER,MIATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.All em-ployees within the appropriate unit who are employed during thepay-roll period immediately preceding the date of the Direction ofElection, including employees who do not work during such pay-rollperiod because they may be ill, on vacation, or temporarily laid off,but excluding employees who will have since quit or been dischargedfor'cause; shnll'be"eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.All employees of the Company, excluding superintendents, fore-men, final inspectors, office help, salesmen, watchmen, shippers, mainte- J.EDWARDSS:COMPANY249Hance men, and employees in the finished-shoe stockroom, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations. Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with J. Edwards & Co., Philadelphia, Pennsylvania, an electionby secret ballot shall be conducted as early as possible but not later-than thirty (30) days from the date of this Direction Of Electionunder the direction and supervision of the Regional Director forthe Fourth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all the employees of the Company,excluding superintendents, foremen, final inspectors, office help, sales-men, watchmen, shippers, maintenance men, and employees in thefinished-shoe stockroom, who are employed during the pay-roll periodimmediately preceding the date of this Direction of Election, in-cluding employees who do not work during such pay-roll periodbecause they may be ill, on vacation, or-temporarily :laid off, abutexcluding employees who will have since quit or been discharged forcause, ..to- determine whether .they desire to be represented by UnitedShoe Workers of America, Local 127, by Boot.,.and,Shoe Workers'Union, Local 141, or by neither, for the purposes of collective bar-gaining.